Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Information Disclosure Statement
The information disclosure statement filed 5/8/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  Further the two foreign references listed have not been submitted with the application.  It has been placed in the application file, but the information referred to therein has not been considered.  
The information disclosure statement filed 5/8/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it is unclear what document is being referenced by “0”.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Objections
Claim 7-12 objected to because of the following informalities:  As currently worded, it is unclear whether method steps are intended to be claimed in claim 7.  The preamble of the claim suggests a method but it is not clear that steps are recited in the body of the claim.  Traditionally, verbs ending in "ing" clearly indicate a positively recited step.  Examiner suggests instead to use language such as –placing—to avoid confusion.  For examination purposes, the verbs such as “place” are considered to denote steps.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least one first actuating mobile device is used to place at least one target box as an upper box in the assembly area to assemble a package of materials” in claim 7, "the mobile transporting device is used to move the target box" in claim 10, "at least one second mobile actuating device is used to place at least one second target box" in claim 11, "the first mobile actuating device is used to transfer materials from the first donor box to the first and second target boxes" in claim 13, "the first mobile actuating device is used to deliver a box with slow-moving goods" in claim 14, "the mobile actuating device is used to retrieve the upper box from the mobile container and move this box to a predetermined place in one of the stacks” in claim 18, and "the first mobile actuating device is used to deliver the box with the assembled package of materials to the third terminal in claim 20.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, it is unclear if “a plurality of mobile transporting devices” in line 17 is the same as “a mobile transporting device” in line 21 or if a new element is being introduced.  Further it is unclear if “a plurality of mobile actuating devices” in line 20 is the same as “mobile actuating devices” in line 13 or if a new element is being introduced.  
Regarding claim 7, the phrase "possibility" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalm (US 10,781,043).

Regarding claim 1, Kalm discloses an automatic system for storing materials and assembling packages therefrom, comprising:
a first tier, which includes a plurality of storage places arranged in rows in two (first and second) horizontal directions, perpendicular to each other, and serving to accommodate boxes (grid, Fig.1);
a plurality of boxes accommodated in these places in the form of vertical stacks (Fig. 2) with a maximum height of 7 boxes, wherein box levels 7 and n-/ form an assembly area (Col.2, lines 22+);
a first transport network (Fig.6), comprising a plurality of first rail tracks arranged horizontally along the first direction, located above the stacks of boxes and intended for moving mobile actuating devices (202) along them, 
a plurality of second rail tracks (Fig.11) arranged horizontally along the second direction of the rail tracks and intended to move mobile transporting devices (17) along them (Col.6, lines 7+);

a plurality of mobile actuating devices each provided with a transfer unit (202) intended for moving one upper box of a stack of boxes between stacks or a mobile transporting device (Col.17, lines 49+),
a transporting platform (204) intended for placing materials while moving the mobile actuating device from a donor box to a target box along the respective first rail tracks,
at least one gripper (Col.5, line 45) intended for capturing material from the donor box or from the transporting platform and placing said material on the transporting platform or into the target box; 
wherein the first transport network is organized in such a way that the second rail tracks are located below the first rail tracks allowing for the passage thereunder of the mobile transporting devices with boxes placed thereon (Figs.1, 6, 11), 
a window is located above each stack of boxes allowing for moving one upper box through said window from above (Fig.6), while another window is located above each of the second rail tracks allowing for moving boxes from/to the mobile transporting device through said window from above (Fig.11).

Regarding claim 2, Kalm further discloses the grippers of the mobile actuating devices are configured to retrieve materials from the boxes located in the assembly area (Col.5, lines 35-52).

Regarding claim 3, Kalm further discloses said system is supplemented by at least one first terminal intended for loading/unloading materials into/from the system and located on the side of the box storage places, while at least one box of one storage place is configured to be moved toward the first terminal (Col.5, lines 49-52).

Regarding claim 4, Kalm further discloses said system is supplemented by at least one second terminal (50-2) intended for loading/unloading materials and/or boxes into/from the system and located on the side of the box storage places relative to the first rail tracks, wherein at least one set of the second rail tracks is extended beyond the limits of the box storage places towards the second terminal, while the mobile transporting device located on these second rail tracks is configured to be driven toward the second terminal (Fig.2) (Col.15, lines 21-46).

Regarding claim 6, Kalm further discloses said system is supplemented by at least one second tier located above the first tier and comprising:
a plurality of storage places arranged in rows in two (first and second) horizontal directions, perpendicular to each other, and serving for accommodating boxes (grid, Fig.1);
a plurality of boxes placed within these places in the form of vertical stacks (Fig. 2) with a maximum height of 7 boxes, while box levels n and n-/ form an assembly area (Col.2, lines 22+);
a second transport network, consisting of a plurality of first rail tracks arranged horizontally along the first direction, which are located above the stacks of bins and intended for moving mobile actuating devices along them;
a plurality of second rail tracks arranged horizontally along the second direction, which are intended for moving mobile transporting devices along them (Col.17, lines 49+);
a plurality of mobile transporting devices (17) similar to the mobile transporting devices of the first tier;
a plurality of mobile actuating devices similar to the mobile actuating devices of the first tier (Fig.1);
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Kalm (US 10,781,043) in view of Yamagishi (US Pub App 2018/0201443).

Regarding claim 5, Kalm does not further specifically disclose said system is supplemented by at least one third terminal for intended for loading/unloading boxes into/from the system from the mobile containers and located on the outside of the box storage places, wherein at least one set of the first rail tracks extends beyond the limits of the box storage places toward the third terminal, while the latter is 
Yamagishi teaches an automated storage and retrieval system wherein a picker is provided on rails that run parallel to the lane and are installed outside the stationary racks, and wherein rails extend to station 16 (Fig.2 and Para.6).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Kalm in view of Yamagishi to have the system supplemented by at least one third terminal for intended for loading/unloading boxes into/from the system from the mobile containers and located on the outside of the box storage places, wherein at least one set of the first rail tracks extends beyond the limits of the box storage places toward the third terminal in order to more easily access orders being fulfilled for customers.

Allowable Subject Matter
Claims 7-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious the claimed invention as set forth in claims 7 and subsequent dependent claims.  The prior art of record does not disclose or render obvious a method of storing materials and assembling packages therefrom within an automatic system boxes containing materials are placed at the storage places in stacks with a maximum height of n boxes, arranged in rows in two horizontal directions, perpendicular to each other, wherein box levels n and n-/ form the assembly area, mobile actuating devices are placed above the rows of stacks of boxes, mobile transporting devices are placed between the rows of stacks of boxes, at least one first actuating mobile .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Beer further discloses elements of an automatic system for storing materials and assembling packages therefrom.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



/ASHLEY K ROMANO/Examiner, Art Unit 3652